EXHIBIT 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 26,
2019 (the “Effective Date”), by and between Marinus Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation with offices at Three Radnor Corporate
Center, 100 Matsonford Road, Suite 304, Radnor, PA 19087, and Scott Braunstein,
an individual residing in Livingston, New Jersey (the “Executive”) (the Company
and the Executive, together, the “Parties”).

Recitals:

The Parties desire to enter into this Agreement to provide for the employment of
the Executive by the Company and for certain other matters in connection with
such employment, all as set forth more fully in this Agreement.

In consideration of the mutual promises, covenants, and conditions set forth in
this Agreement, the Parties agree as follows:

Section 1. EMPLOYMENT POSITION, DUTIES AND RESPONSIBILITIES

a. Position.    The Company wishes to employ the Executive as the Executive
Chairman of the Company, and the Executive hereby accepts the position of
Executive Chairman for the term of this Agreement.  In this role, the Executive
will have such corporate authority as determined by the Board of Directors of
the Company.

 

b. The Executive’s Commitment.    The Executive shall be employed on a part-time
basis, and the Executive agrees to commit a minimum of two days per week, or
approximately 40% of the Executive’s business time (the “Minimum Time
Commitment”) as an executive officer of the company.  The Executive shall
perform his duties and responsibilities as Executive Chairman to the best of his
abilities.  While subject to any provision of this Agreement, the Executive
shall maintain loyalty to the Company and shall take no action that would
directly or indirectly promote any competitor or injure the Company’s
interests.  The Executive may engage in other business and professional
activities that do not interfere with his obligations under this Agreement,
provided that each of those activities is first disclosed to and approved by the
Board.

 

Section 2. TERM AND TERMINATION OF EMPLOYMENT

a. Term.    The Executive’s employment with the Company shall commence on the
Effective Date and shall continue until terminated as provided in this Section 2
(the “End Date”).

 

b. Termination upon Death.    The Executive’s employment hereunder shall
terminate immediately upon the death of the Executive.

 

c. Termination by Executive.  The Executive’s appointment hereunder shall
terminate immediately upon the date the Executive no longer serves as Executive
Chairman and provides the Minimum Time Commitment in that capacity.





--------------------------------------------------------------------------------

 



d. Termination by the Company for “Reasonable Cause.”  The Executive’s
employment may be terminated by the Company at any time upon a showing of
“Reasonable Cause.”  “Reasonable Cause” shall be defined for the purposes of
this Agreement as being any of the following:

 

(i) the Executive’s gross negligence or other misconduct that is materially
injurious to the Company, monetarily or otherwise, including but not limited to
any act or omission by the Executive of fraud, theft, dishonesty, embezzlement,
falsification of records or moral turpitude;

(ii) the Executive’s willful violation of the Company’s bylaws, Code of Conduct
or other Company policy that is materially detrimental to the Company’s best
interest, after receiving at least 30 days of advance written notice and a
reasonable opportunity to cure of an equivalent time period;

(iii) the Executive’s intentional failure to perform any lawful duties assigned
to him by the Board after receiving at least ten days of advance written notice
and the opportunity to cure to the satisfaction of the Board of an equivalent
time period;

(iv) the commission by the Executive of any act that constitutes a felony under
the laws of the United States or the State of the Company’s principal place of
business; and

(v) any material breach by the Executive of Section 5, 6, 7 or 8 of this
Agreement.

e. Other Termination.  The Executive may resign from his employment by the
Company at any time, provided that he gives the Company at least ten business
days’ prior written notice, which notice shall specify the effective date of the
resignation.  The Company may terminate the Executive’s employment at any time,
without “Reasonable Cause” by giving the Executive at least ten business days’
prior written notice of termination; provided, however, that the Company may, in
the Company’s sole discretion, pay the  Executive’s Base Salary for the period
of notice in lieu of providing such notice.

 

Section 3. COMPENSATION, BENEFITS AND EXPENSES

a. Base Salary.    The Company shall pay the Executive an annual gross base
salary of $215,000 (the “Base Salary”), payable in accordance with the Company’s
payroll practices in effect from time to time.  The Executive’s Base Salary will
be reviewed annually following the Effective Date of this Agreement.  At or
about the time of such reviews, the Executive’s Base Salary may be adjusted
upward or remain the same in the sole discretion of the Board.

 

b. Annual Bonus.    The Executive shall be eligible to receive an annual bonus
in an amount up to 50% of the Executive’s Base Salary, which bonus shall be
prorated for 2019 based on the portion of the year during which the Executive is
employed by the Company.  The amount of the annual bonus, if any, shall be
determined by the Board in its sole discretion based upon achievement of
corresponding annual goals; such annual goals shall be established by the Board
no later than the end of each first calendar quarter during the term of this
Agreement after



--------------------------------------------------------------------------------

 



considering input from the Executive.  The bonus shall be paid in a single lump
sum within two and one-half  months after the close of each fiscal year.

 

c. Equity Incentive Awards.    The Executive will be granted a stock option
under the Company’s 2014 Equity Incentive Plan, as amended (the “Plan”),
exercisable for the purchase of 240,000 shares of the Company’s Common Stock,
subject to the execution of a stock option agreement in the form approved by the
Company.  The exercise price of the stock option will be equal to the last
reported sale price on the Nasdaq Global Market on the grant date.  The stock
option will vest in 24 equal monthly installments of 10,000 shares each,
commencing on the grant date and continuing until the End Date; provided that,
if the End Date occurs before the option is vested in full, the final
installment will vest on a pro-rata basis based on the number of days served
during the respective month.  Vested options will expire on the earlier of the
one-year anniversary after Executive’s continuous service on the Board of
Directors terminates or ten years after the grant date.

 

d. Withholdings.    The Company shall withhold from any amounts payable as
compensation all federal, state, municipal income and employment taxes and other
withholdings as are required by any law, regulation, or ruling.

 

e. Effect of Termination on Other Provisions.    This Agreement shall continue
in effect upon and after the termination of the Executive’s employment for any
reason necessary to enforce the provisions of this Agreement that apply
subsequent to any such termination, including any provisions relating to
confidentiality, invention assignment, non-solicitation and non-competition.

 

f. Expense Reimbursement.  The Company shall timely reimburse the Executive for
all out-of-pocket expenses incurred in connection with the Company’s business
and the Executive’s performance of his obligations under this Agreement in
accordance with the Company’s expense reimbursement policies in effect from time
to time.

 

Section 4. PAYMENTS UPON TERMINATION

Upon the termination of the Executive’s employment under this Agreement for any
reason, the Executive will receive payment for any and all unpaid Base Salary
earned through the effective date of such termination subject to all applicable
income and employment taxes and other required and elected withholdings, as soon
as required by law but in no event later than the first regularly-scheduled pay
date after the termination date, subject to execution of an unconditional and
mutual release.

Section 5. CONFIDENTIALITY AND INVENTIONS

a. Confidential Information.  “Confidential Information” means trade secrets,
know-how and other information relating to the Company’s business and not
generally available to the public that are or have been disclosed to the
Executive or with which the Executive becomes or has become familiar as a result
of his employment with the Company.  Confidential Information includes, but is
not limited to, information relating to the Company’s business practices and
prospective business interests, products, processes, equipment, manufacturing,
marketing programs, research, product development, engineering and intellectual
property.  At



--------------------------------------------------------------------------------

 



any time during or after the Executive’s term of employment, unless the
Executive receives the Company’s prior written consent, the Executive agrees
that he will not disclose, use, disseminate, lecture upon or publish any part of
the Company’s Confidential Information, whether or not developed by the
Executive, unless the same is already in the public domain not as a result of
the Executive’s disclosure.  Also, the Executive will have the same obligations
with respect to the secret or confidential information of any other company or
individual (including both the Company’s affiliates and third parties), to which
the Executive gains or has gained access in connection with the Executive’s
employment.  The Executive agrees that he will not disclose to the Company or
induce the Company to use any secret confidential information of others,
including former employers, with whom the Executive has obligations of secrecy.

 

b. Inventions.

(i) For purposes of this Section 5b, the term “Inventions” collectively means
any and all ideas, concepts, inventions, discoveries, developments, know how,
structures, designs, formulas, algorithms, methods, products, processes, systems
and technologies in any stage of development that are conceived, developed or
reduced to practice by the Executive alone or with others during the term of
this Agreement and any and all patents, patents pending, copyrights, moral
rights, trademarks and any other intellectual property rights therein; and any
and all improvements, modifications, derivative works from, other rights in and
claims related to any of the foregoing under the laws of any jurisdiction.

(ii) The Executive agrees to disclose promptly to the Company all ideas and
inventions that the Executive believes or should believe to be Inventions along
with all relevant records thereof.  The Executive hereby assigns and transfers
to the Company, without further consideration, the Executive’s entire right,
title and interest (throughout the United States and Canada and in all other
countries and jurisdictions), free and clear of all liens and encumbrances, in
all and to all Inventions.  Such Inventions shall be the sole property of the
Company, whether or not copyrightable or patentable or in a commercial stage of
development.  In addition the Executive agrees to maintain adequate current
written records on the development of all Inventions, which shall also remain
the sole property of the Company.

(iii) In the event any Invention shall be deemed by the Company to be
copyrightable or patentable or otherwise registrable, the Executive will assist
the Company in obtaining and maintaining letters patent or other applicable
registrations and in vesting the Company with full title. Should the Company be
unable to secure the Executive’s signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, due to the Executive’s incapacity or any
other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney-in-fact to do all lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protection with the same force and effect as if executed and delivered by the
Executive.

(iv) The Executive agrees that any idea, invention, writing, discovery, patent,
copyright, trademark or similar item, or improvement shall be presumed to be an
Invention if it is conceived, developed, used, sold, exploited or reduced to
practice by the Executive or with the



--------------------------------------------------------------------------------

 



Executive’s aid within the one-year period commencing on the date of the
termination of the Executive’s employment hereunder and if it relates to any
business in which the Company was engaged as of such date.  The Executive agrees
to disclose such idea, invention, writing, discovery, patent, copyright,
trademark or similar item promptly to the Company along with all relevant
information and records and the Company will examine the disclosure in
confidence to determine if in fact it is an Invention subject to this
Agreement.  The Executive can rebut the above presumption if the Executive
proves that the idea, writing, discovery, patent, copyright or trademark or
similar item or improvement is not an Invention covered by this Agreement.

c. Conflicts of Interest.  During the Executive’s employment with the Company,
the Executive will promptly, fully and frankly disclose to the Company in
writing:

 

(i) the nature and extent of any interest the Executive has or may have,
directly or indirectly, in any contract or transaction or proposed contract or
transaction of or with the Company, or its partners, subsidiaries or affiliates;

(ii) every office the Executive may hold or acquire, and every property the
Executive may possess or acquire, whereby directly or indirectly, by which a
duty or interest might be created in conflict with the interests of the Company
(or its partners, subsidiaries or affiliates), or the Executive’s duties and
obligations under this Agreement; and

(iii) the nature and extent of any conflict referred to in Section 5c(ii) above.

d. Avoidance of Conflicts of Interest.  The Executive acknowledges that it is
the policy of the Company that all conflicts of interest of the sort described
in Section 5c be avoided, and the Executive agrees to comply with all policies
and reasonable directives of the Company from time to time regulating,
restricting or prohibiting circumstances giving rise to conflicts of interest of
the sort described in Section 5c.  The Executive agrees that he will not enter
into any agreement, arrangement or understanding with any other person or entity
that would in any way conflict or interfere with this Agreement or the
Executive’s duties or obligations under this Agreement or that would otherwise
prevent the Executive from performing the Executive’s obligations hereunder, and
the Executive represents and warrants that the Executive has not entered into
any such agreement, arrangement or understanding.

 

e. Documents.    The Executive acknowledges that all originals and copies of
drawings, manuals, reports, notebooks, computer programs, photographs and any
other recorded, written or printed matter relating to research, development,
manufacturing operations, or the business affairs of the Company made or
received by the Executive during the Executive’s employment are the property of
the Company.  The rights comprised in the copyright of any of the above
documents made by the Executive during the Executive’s employment shall be owned
exclusively by the Company.  The Executive agrees to promptly surrender such
property at the request of the Company and will not retain such property or
copies thereof after termination of the term of  the Executive’s
employment.  The Executive agrees to similarly return all other property of the
Company such as equipment, samples and models.

 





--------------------------------------------------------------------------------

 



Section 6. RESTRICTIVE COVENANT

From and after the date of this Agreement and through the one year period after
the termination of the term of the Executive’s employment hereunder, the
Executive shall not engage in any “Competitive Business.”  As used in this
Agreement, a “Competitive Business” shall mean any business or enterprise
engaged in the development, manufacture, commercialization, marketing or sale of
any other technology, product or service that is directly competitive with the
business in which the Company is actively engaged during the term of the
Executive’s employment, including but not limited to any product or service in
pre-clinical development or in clinical development, commercialized, marketed or
sold by the Company during the term; provided, however, that the foregoing
restriction shall not be construed to prohibit the Executive’s ownership of not
more than 1% of any class of securities of any company that is engaged in any of
the foregoing businesses, having a class of securities that are publicly owned
and regularly traded on any recognized securities exchange or in the
over-the-counter market, but only if such ownership represents a passive
investment and the Executive does not, in any way, either directly or
indirectly, manage or exercise control over any such company, guarantee any of
its financial obligations, otherwise take part in its business. 

Section 7. NON-SOLICITATION

a. Non-Solicitation of Customers and Other Third Parties.    From and after the
date of this Agreement and through the one year period after the termination of
the Executive’s employment with the Company, the Executive shall not solicit,
entice or induce any person, company or other entity with which, at any time
during the twelve months immediately preceding the date of the Executive’s
termination, the Company has had any contractual or other business relationship,
whether as a strategic partner, collaborator, customer or otherwise, into
refraining from or reducing its business or relationship with the Company, or to
terminate its relationship with the Company, and the Executive shall not
approach any such person, company or other entity on behalf of any Competitive
Business for any such purpose or authorize or knowingly approve the taking of
such actions by any other person or entity.

 

b. Non-Solicitation of Employees.    From and after the date of this Agreement
and through the one year period after the termination of the Executive’s
employment with the Company, the Executive shall not solicit, entice or induce
any person, whom at any time during the twelve  months immediately preceding the
termination, was or remains an employee of the Company to become employed or
engaged by the Executive or any person, firm, company or association in which
the Executive has an interest, and the Executive shall not approach any such
person for any such purpose or authorize or knowingly approve the taking of such
actions by any other person or entity.

 

Section 8. REPRESENTATION AND WARRANTY BY THE EXECUTIVE

The Executive hereby represents and warrants to the Company, the same being part
of the essence of this Agreement that, as of the date of this Agreement, the
Executive is not a party to any agreement, contract or understanding, and that
no facts or circumstances exist, that would in any way restrict or prohibit him
in any material way from undertaking or performing any of his



--------------------------------------------------------------------------------

 



obligations under this Agreement.  The foregoing representation and warranty
shall remain in effect throughout the term of this Agreement.

Section 9. REMEDIES

a. Equitable Relief.    The Parties acknowledge and agree that irreparable harm
would result in the event of a breach or threat of a breach by the Executive of
Section 5, 6, 7, 10 or 11 of this Agreement or the making of any untrue
representation or warranty by the Executive in this Agreement.  Therefore, in
any such event, and notwithstanding any other provision of this Agreement:

 

(i) the Company shall be entitled to a restraining order, order of specific
performance, or other injunctive relief, without showing actual damage and
without bond or other security; and

(ii) the Company’s obligation to make any payment or provide any benefit under
this Agreement or the Release Agreement, including without limitation any
severance benefits and insurance reimbursements, shall immediately cease.

b. Remedies Not Exclusive.    The Company’s remedies under this Section 9 are
not exclusive, and shall not prejudice or prohibit any other rights or remedies
under this Agreement or otherwise.  To the extent required to be enforceable by
applicable law, the cessation of the Company’s obligation to make payments or
continue benefits under this Section 9 shall be deemed to be in the nature of
liquidated damages.

 

Section 10. RETURN OF COMPANY PROPERTY

Immediately upon termination of the term of the Executive’s employment or upon
the Company’s earlier request, the Executive shall return to the Company all
Confidential Information and other items described in Section 5 and all
originals and copies of any other property or information owned by the Company
or relating to its business, that the Executive has in his possession or under
his control, including all credit cards, papers, books, equipment, files,
supplies and samples.

Section 11. MISCELLANEOUS PROVISIONS

a. Notices.    Unless otherwise agreed in writing by a Party entitled to notice,
all notices required by this Agreement shall be in writing and shall be deemed
given when physically delivered to and acknowledged by receipt by the party,
delivered by a national overnight delivery service, or when deposited postage
paid, registered or certified mail, addressed to the party at its principal
business or residence as set forth in the Company’s records or as known to or
reasonably ascertainable by the Party required to give notice.

 

b. General Rules of Construction.    The Parties have participated jointly in
negotiating and drafting of this Agreement.  If a question concerning intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of authorship.  Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
related rules and regulations unless the context requires otherwise.

 





--------------------------------------------------------------------------------

 



c. Meaning of Certain Words.    The word “including” shall mean “including
without limitation.”  Any reference herein to a period of days shall mean
calendar days unless otherwise expressly stated.

 

d. Waivers.    No assent, express or implied, by a Party to any breach or
default under this Agreement shall constitute a waiver of or assent to any
breach or default of any other provision of this Agreement or any breach or
default of the same provision on any other occasion.

 

e. Binding Effect; No Third Party Beneficiaries.    This Agreement shall bind
and benefit the Parties and their respective heirs, devisees, beneficiaries,
grantees, donees, legal representatives, successors, and assigns.  Nothing in
this Agreement shall be construed to confer any rights or benefits on third
party beneficiaries.

 

f. Assignment.    Neither Party may assign this Agreement or any interest herein
without the other’s prior written consent; provided that the Company may assign
its interest to another entity that it controls, is controlled by, or is under
common control with or to a successor in interest upon a Change of Control.

 

g. Captions.    Titles or captions contained in this Agreement are for
convenience and are not intended to affect the substantive meaning of any
provision.

 

h. Severability.    If any provision of this Agreement is found by a court or
other tribunal of competent jurisdiction to be invalid or unenforceable, the
attempt shall first be made to read that provision in such a way as to make it
valid and enforceable in light of the Parties’ apparent intent as evidenced by
this Agreement.  If such a reading is impossible, the tribunal having
jurisdiction may revise the provision in any reasonable manner, to the extent
necessary to make it binding and enforceable.  If no such revision is possible,
the offending provision shall be deemed stricken from this Agreement, and every
other provision shall remain in full force and effect.

 

i. Survival.  The provisions of this Agreement that by their terms are intended
to continue beyond the termination of the Executive’s employment, including but
not limited to Section 5, 6, 7, 8, 9, 10 and 11 hereof, shall survive such
termination of employment and shall continue in effect for the respective
periods therein provided or contemplated.

 

j. Section 409A. 

(i) It is intended that this Agreement be drafted and administered in compliance
with section 409A of the Code, including, but not limited to, any future
amendments to section 409A of the Code, and any other Internal Revenue Service
or other governmental rulings or interpretations (together, “Section 409A”)
issued pursuant to Section 409A so as not to subject the Executive to payment of
interest or any additional tax under Section 409A.  The Parties intend for any
payments under this Agreement to either satisfy the requirements of Section 409A
or to be exempt from the application of Section 409A, and this Agreement shall
be construed and interpreted accordingly.  Specifically, any reimbursement of
documented expenses provided pursuant to the terms of this Agreement (x) shall
not affect the expenses eligible for reimbursement in any other year, (y) shall
occur no later than the last day of the year following



--------------------------------------------------------------------------------

 



the year in which the expense was incurred, and (z) the right to such
reimbursements shall not be subject to liquidation or exchange for another
benefit.  For purposes of this Agreement, payments in connection with a
termination of the Executive’s employment shall be made only if such termination
constitutes a “Separation from Service” within the meaning of Section 409A.

(ii) If payment or provision of any amount or benefit hereunder that is subject
to Section 409A at the time specified herein would subject such amount or
benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax.  In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Executive
being subject to the payment of interest or any additional tax under Section
409A, the Parties agree, to the extent reasonably possible, to amend this
Agreement in order to avoid the imposition of any such interest or additional
tax under Section 409A, which amendment shall have the minimum economic effect
necessary and be reasonably determined in good faith by the Company and the
Executive.

(iii) If the Executive is a “specified employee,” within the meaning of Section
409A, on the date of his “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), any amounts payable on account of such
separation from service that constitute “deferred compensation” within the
meaning of Section 409A shall be paid no earlier than the earlier of the
Executive’s death or six months following such separation from service, but only
to the extent necessary to avoid the imposition of additional taxes under
Section 409A.

k. Governing Law.    This Agreement shall be governed by and construed under the
laws of the United States and the Commonwealth of Pennsylvania, without effect
to any conflicts of law.

 

l. Effective Date. Upon execution by both Parties, this Agreement shall be
effective as of the Effective Date.

 

m. Full Agreement; Modification.  This Agreement supersedes all other employment
arrangements between the Executive and the Company, except that this Agreement
shall not supersede any existing confidentiality, invention assignment,
non-solicitation or non-competition agreements between the Executive and the
Company.  This Agreement constitutes the entire agreement of the Parties
concerning its subject matter and supersedes all other oral or written
understandings, discussions, and agreements, and may be modified only in a
writing signed by both Parties.  The Parties acknowledge that they have read and
fully understand the contents of this Agreement and execute it after having an
opportunity to consult with legal counsel.

 

n. Counterparts; Delivery.    This Agreement may be executed by the Parties in
separate counterparts and may be delivered by either or both of the Parties by
facsimile or electronic transmission.

 

 

(Signature page follows.)





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Agreement to be effective as of the date specified above.

MARINUS PHARMACEUTICALS, INC.

 

/s/ Scott BraunsteinBy:/s/ Seth H.Z. Fischer

Scott BraunsteinSeth H.Z. Fischer
Chairman of the Compensation Committee

 

 

 

 



--------------------------------------------------------------------------------